Citation Nr: 1757845	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-27 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability, and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal or stomach disability, and if so, whether service connection is warranted. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability, and if so, whether service connection is warranted. 

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability, and if so, whether service connection is warranted. 

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability, and if so, whether service connection is warranted. 

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability, to include pseudofolliculitis barbae, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran served on active duty from January 1979 to July 1979.  

These matters come to the Board of Veterans' Appeals (Board) from rating decisions from August 2010 and May 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of the claim was subsequently transferred to the RO in St. Petersburg, Florida.   

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in January 2016.  A transcript of that hearing has been associated with the claims file and is of record. 

The issues of whether new and material evidence has been received to reopen claim of entitlement to service connection for a right shoulder and gastrointestinal disabilities, and entitlement to service connection for a skin disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An August 2005 RO decision denied entitlement to service connection for a cervical and lumbar spine disability.  The Veteran did not appeal that decision and it became final.  

2.  A March 1980 RO decision denied entitlement to service connection for a left ankle disability.  The Veteran did not appeal that decision and it became final.

3.  For the claims relating to the Veteran's claim for a cervical and lumbar spine disability, and a left ankle disability, the evidence received since those RO decisions are considered cumulative or redundant evidence already of record, and do not relate to a previously unestablished fact necessary to substantiate the claims, or raise a reasonable possibility of substantiating that claim, and therefore are not considered new or material.  

4.  A March 2007 RO decision denied entitlement to service connection for a skin condition.  The Veteran filed a timely notice of disagreement, and a statement of the case was issued.  No subsequently substantive appeal was filed and the previous decision became final.

5.  New and material evidence have been submitted since the last denial of service connection for a skin condition. 

CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the August 2005 rating decision to reopen a claim for service connection for a cervical and lumbar spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

2.  New and material evidence has not been received since the March 1980 rating decision to reopen a claim for service connection for a left ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

3.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for a skin disability has been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The RO sent appropriate notice to the Veteran, discussing specific evidence, the particular legal requirements applicable to the Veteran's new and material evidence, service connection claim.  The notice letter informed the appellant of the standard for new and material evidence and notified him of the reasons and bases for the prior denial of his claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant and representative suggest actual knowledge of the elements necessary to reopen his previously denied claim for service connection, claims for service connection, and the increased rating claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Accordingly, the Board finds that any notice error with respect the Veteran's claims are harmless and does not preclude appellate consideration at this time.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Moreover, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice. The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the most recent RO adjudication of this issue, which occurred in the September 2013 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  38 C.F.R. § 3.159(c)(4)(iii) (2017).  While evidence submitted is new, it is not material and therefore VA has not obtained an examination with respect to the claims decided.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017). 

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In determining whether that threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Cervical and Lumbar Spine Disability

Regarding the claims for service connection for a cervical and lumbar spine disability rating decision issued in August 2005 denied service connection, based on a lack of evidence of a nexus or relationship between any of the claimed conditions and active service.  The Veteran was notified of the decision and of his appellate rights.  He did not submit any correspondence expressing disagreement with the RO decision within one year.  38 C.F.R. §§ 20.200, 20.201 (2017).  In addition, no new and material evidence was received within one year.  38 C.F.R. § 3.156 (b) (2016).  Nor have any relevant, official service department records been received since the last decision.  38 C.F.R. § 3.156(c) (2017).  Accordingly, the 2005 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017). 

Specific to those claimed disabilities, the previous decision found evidence of disabilities of the neck and back to include diagnoses for bone spur, degenerative disc disease (DDD), and degenerative spondylosis of the neck.  However, the RO found no evidence linking those conditions to active service.  

In August 2007, the Veteran filed a claim to reopen the previously denied claims for service connection for claimed cervical and lumbar spine disabilities.  A February 2008 rating decision denied reopening the claim and the Veteran did not appeal that decision and it became final.  

Most recently in August 2009, the Veteran again filed to reopen claims for service connection for neck and back disabilities.  An August 2010 rating decision denied reopening the claims, finding that no new or material evidence was submitted with regard to any unestablished facts not already of record relating to the etiology of the claimed condition.  The Board agrees. 

Evidence submitted or acquired after the previous denials of service connection includes VA medical records; lay statements; and hearing testimony before the undersigned Veterans Law Judge.  The Board finds that a review of all of the evidence of record, to specifically include those that were submitted or acquired after the most recent denial of service connection does not show any evidence that can be considered both new and material, so as to warrant reopening the claims.  The Board notes that for a previously and finally denied claim to be reopened, the pending evidence meet both requirements of being new and material, meaning it cannot be redundant or cumulative, and must at least tend to speak to an fact of issue that was previously unestablished.  38 C.F.R. § 3.156(a) (2016).  Here, while the newly acquired evidence of record, to include contemporaneous VA medical records and statements and testimony from the Veteran is new, as it was not a part of the record prior to the previous decision, that evidence cannot be considered material, as it does not substantiate, or provide evidence that tends to suggest substantiation of a previously undetermined fact. 

A review of such VA and private medical records does not show any additional information or opinions that speak to the potential etiology of any diagnosed disabilities related to the neck or back.  While there is evidence demonstrating diagnoses and treatments of neck and back conditions, no records speak to etiology, or how those conditions might be related to the Veteran's active service.  Since, the last final ratings decisions for those issues already identified a current diagnosis of a disability, more current, or updated diagnoses and treatment information, while new, cannot be considered material, as those records are cumulative and redundant. 

Likewise, the Board has also reviewed the Veteran's lay statements and hearing testimony before the undersigned.  With regard to the back and neck conditions, the Board cannot find that any of those statements or testimony adequately or competently speaks to any new or previously undetermined facts relating to the etiology of the claimed conditions.  Specifically, the last denial of the conditions was determined considering the Veteran's lay assertion that he injured his neck and back when he fell face-first during active service, while working in a warehouse.  The Veteran claims that when he fell, his chin hit a dolly and injured his back and neck, and was on bed rest for two days.  The Veteran noted that he has had neck and back pain ever since that incident, until the present.  However, the RO found no evidence of a continued disability of the neck or back until years after separation and denied the claim based on lack of nexus. 

The Board notes that since that denial, the Veteran has again and repeatedly asserted in lay statements and during hearing testimony before the undersigned the same nexus theory of a fall during active service.  However, the Board finds that those facts, when raised in this instance, are considered redundant, as the claim of continued symptoms of neck and back pain since his fall during service had already been explicitly raise and rejected prior to his initial August 2007 final denial.  As an example, in a June 2005 lay statement submitted in support of his claim, the Veteran explicitly noted the same theory for his in-service fall and injury as set forth in the most recent hearing before the undersigned.  Therefore  the Board finds the lay statements and testimony cannot be considered new or material as to warrant reopening the claims for service connection for neck and back disabilities.  Consequently, the Board finds that new and material evidence has not been submitted to warrant reopening of the claims for service connection for back and neck disabilities, and the application to reopen the claims must be denied.

Left Ankle Disability

The Veteran's claim was previously denied in May 2007 based on the lack of finding of a current disability, which is a requisite for service connection.  Here, the Board finds that finding has not been overcome by any of the new evidence of record since that denial.  The evidence of record does not show a current diagnosis related to a claimed left ankle disability, other than pain.  Therefore, the claim to reopen must be denied, as no evidence has been presented as to substantiate a current disability. 

The record contains nearly a decade of VA treatment records since last denial of this claim for a left ankle disability.  The Board notes that in none of those medical records is the Veteran diagnosed with any type of chronic disability of the left ankle, to include any conclusive X-ray evidence.  The vast majority of the medical records contain only mention of left ankle pain, with no conclusive diagnosis of a chronic condition.  The Board acknowledges that during testimony before the undersigned, the Veteran explicitly noted that he had tendonitis in the left ankle since an accident during active service.  While the Board concedes that there is evidence that the Veteran injured and was treated for left ankle pain during active service, there is no indication, during service or post-service that the Veteran was ever diagnosed with tendonitis of the left ankle. 

The Board also notes that even if the Veteran's service medical records noted a diagnosis of tendonitis during service, that evidence was already of record prior to the most recent denial of service connection and would not constitute as new evidence.  Additionally, the Board finds that, while the Veteran's statements are considered credible, he is not competent to speak to such issues such as a diagnosis of a complex medical condition such as tendonitis, especially in light of competent medical evidence showing no evidence of tendonitis.  Therefore, the Board finds that despite the plethora of additional medical evidence of record and the Veteran's lay statements and hearing testimony, evidence acquired after the Veteran's last denial cannot be considered new and material.  

In the absence of competent evidence showing the presence of a current disability of a left ankle disability since the most recent final denial, the Board finds that new and material evidence has not been submitted.  Therefore, the claim cannot be reopened and remains denied.  38 C.F.R. § 3.156 (2017).

Skin Disability, to Include Pseudofolliculitis Barbae

Regarding the claim for service connection for a skin disability, a March 2007 rating decision denied service connection, based on the lack of finding of a chronic skin condition and nexus between a claimed skin condition and active service.  The Veteran filed a timely appeal and was issued a statement of the case in March 2009.  The Veteran was notified of that decision and of his appellate rights.  He did not submit any correspondence expressing disagreement with the RO decision within one year.  38 C.F.R. §§ 20.200, 20.201 (2017).  In addition, no new and material evidence was received within one year.  38 C.F.R. § 3.156 (b) (2017).  Nor have any relevant, official service department records been received since the last denial.  38 C.F.R. § 3.156 (c) (2017).  Accordingly, the March 2007 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017). 

In August 2009, the Veteran filed a claim to reopen the previously denied claim for service connection.  An August 2010 rating decision denied reopened the claim finding that no new and material evidence had been submitted.  The Veteran filed a timely notice of disagreement and subsequent substantive appeal and the claim is before the Board. 

The evidence received since the previous rating decision for the claim for service connection includes VA treatment records, lay statements from the Veteran, and hearing testimony from the Veteran before the undersigned Veterans Law Judge.  

The Board finds that a review of all of the record, to specifically include those materials that were submitted or acquired after the Veteran's last denial shows evidence that can be considered both new and material, as to warrant reopening the claims for lipomatosis, psoriasis, and infertility.  38 C.F.R. § 3.156(a)(2017).  The newly acquired evidence includes the Veteran's testimony before the undersigned in January 2016.  During that testimony, the Veteran not only noted how his skin-condition manifested during service, he also explicitly noted that the condition has persisted until the present.  The Veteran described the fact that his condition requires him to use Magic Shave when shaving, and that he shaved very rarely, allowing his beard to grow to cover the condition of his face.  The undersigned Veterans Law Judge noted on the record that the Veteran had a beard during the hearing. 

The Board finds that the Veteran's testimony at the Board hearing to be not only new, as it was not a part of the record prior to the previous decision, but also considered material, as it directly substantiates a previously undetermined fact relating to a potential nexus, suggesting continuity of symptoms.  The Board notes that the testimony provided evidence in lay statements from the Veteran, with regard to a continued skin condition of his face, which required him to keep his beard grown or shave with special products.  While the Board recognizes that lay testimony may not, in itself, be dispositive of the claim in establishing a current disability, or a nexus, it is, however, sufficient to overcome the low bar of new and material evidence, to reopen a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  That testimony is considered credible for the limited purpose of determining whether it is material.  As the Veteran's statements, in the context of reopening a previously denied claim are assumed to be credible, the Board finds that the Veteran's testimony to constitute new and material evidence sufficient to reopen a claim for service connection for a skin disability.  


ORDER

New and material evidence has not been received and the claim of entitlement to service connection for a cervical spine disability is not reopened and remains denied.

New and material evidence has not been received and the claim of entitlement to service connection for a lumbar spine disability is not reopened and remains denied.

New and material evidence has not been received and the claim of entitlement to service connection for a left ankle disability is not reopened and remains denied.

New and material evidence has been received and the application to reopen a claim of entitlement to service connection for a skin disability is granted.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

With regard to the claims to reopen previously denied claims for service connection for a right shoulder condition and a stomach condition, the Board finds that remand is required to provide the Veteran another opportunity to attend a VA examination.  The Board notes that the Veteran was provided a VA examination in May 2013 where he failed to appear at the examination.  However, in an October 2013 letter from the Veteran's representative, VA was notified that the Veteran was not properly notified for the examination, and that the notice was sent to the wrong address.  The Board notes that there is evidence of record that the Veteran has changed his address several times during the pendency of the claim.  Therefore, the Board finds that the basis for missing his VA examination to constitute good cause, and in the spirit of providing the Veteran every opportunity to substantiate his claim, the claim should be remanded another VA examination should be schedule for these two conditions.  The Board notes that VA is not required to provide an examination in a claim to reopen a previously denied claim.  However, once VA attempts to provide an examination, an adequate one must be provided.

With regard to the reopened claim for service connection for a skin disability, the Board finds that the Veteran, in his hearing testimony, stated that pseudofolliculitis barbae started during service when he was put on a shaving profile, and has continued until the present.  The Board finds that the Veteran is competent to note observable, and here physical sensed issues on the face, especially when he shaves.  He stated that since service he has had to use Magic Shave, and had to maintain a beard, which was present during his hearing.  Considering the Veteran's statement of continuity of symptomology and of having been issued an in-service shaving profile, the Board finds that the VA's duty to afford the Veteran a VA examination to assess the nature and etiology of the claimed disability is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the claim must be remanded for further development to include a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Use all available resources to verify the Veteran's current address and contact information.  Any attempts to contact the Veteran or verify his address should be documented in the record.

2.  Obtain all VA treatment medical records not already of record.  After obtaining any appropriate authorizations, acquire any private treatment records identified by the Veteran that are not already of record.

3.  Schedule the Veteran for a VA skin examination to determine the nature and etiology of any skin disability, to include pseudofolliculitis barbae.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiners should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner must consider the Veteran's lay statements regarding the incurrence of the disabilities and continuity of symptomatology since service, to include the Veteran's statements of symptoms during service, having to wear a bear, and having to shave using special products.  The examiner diagnose all skin disabilities found.  The examiner should then opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed skin disability is related to active service or to any incident of service or symptomatology during service.  The examiner must explicitly address the Veteran's lay contentions of continuity of pseudofolliculitis barbae symptoms during and since service.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right shoulder disability.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiners should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner must consider the Veteran's lay statements regarding the incurrence of the disabilities and continuity of symptomatology since service.  The examiner should diagnose any right shoulder disabilities found.  For each right shoulder disability found, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that it is related to active service or to any incident of service.

5.  Schedule the Veteran for a VA gastrointestinal examination to determine the nature and etiology of any gastrointestinal or stomach disability.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiners should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner must consider the Veteran's lay statements regarding the incurrence of the disabilities and continuity of symptomatology since service.  The examiner should diagnose all gastrointestinal disabilities found.  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that each diagnosed gastrointestinal disability is related to the Veteran's active service or to any incident of service.

6.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


